 



Exhibit 10.2
GUARANTEE OF JT INTERNATIONAL HOLDING B.V.
This Deed of Guarantee (this “Guarantee”), is made and entered into as of 20
February 2008 by JT International Holding B.V., a company organized under the
laws of The Netherlands (the “Guarantor”), in favor of R. J. Reynolds Tobacco
C.V., a limited partnership organized under the laws of The Netherlands
(together with its successors and assigns, the “Guaranteed Party”).
1. Guarantee.

  a)   To induce the Guaranteed Party to enter into the Valuation Payment
Settlement Agreement made on 20 February 2008 with Gallaher Limited, a
corporation organized under the laws of England and Wales (together with its
successors and assigns, “Gallaher”) (the “Agreement”), the Guarantor absolutely,
unconditionally and irrevocably as a primary obligation guarantees to the
Guaranteed Party the prompt payment when due, subject to any applicable grace
period, of all payment obligations of Gallaher to the Guaranteed Party arising
under the Agreement (the “Obligation”).     b)   The Guarantor agrees that, if
and whenever Gallaher shall be in default in the payment when due of any amount
payable under the Agreement, it shall pay all such amounts then payable by
Gallaher, as though the Guarantor instead of Gallaher was expressed to be the
principal debtor under the Agreement.     c)   The obligations and liabilities
of the Guarantor to the Guaranteed Party under this Guarantee are as principal
obligor and not merely as surety, with the intention that, if any amount
guaranteed under this Guarantee is not recoverable on the basis of a guarantee,
it will be recoverable on the basis of an indemnity.     d)   Notwithstanding
anything herein to the contrary, the Guarantor shall not at any time be required
to make payment under this Guarantee in excess of the amount then outstanding as
due and payable under the Agreement, taking account of any and all payments
received by the Guaranteed Party under the Agreement or this Guarantee as at
that date.

2. Nature of Guarantee.

  a)   The Guarantor’s obligations hereunder are continuing obligations and
shall not be affected by (i) the existence, validity, enforceability, perfection
or extent of any collateral therefore, (ii) any enforcement of, or failure to
enforce any of, the provisions of the Agreement, (iii) the liquidation,
dissolution, reconstruction or amalgamation or bankruptcy of Gallaher or the
Guarantor, or (iv) by any other circumstance relating to the Obligation that
might otherwise constitute a legal or equitable discharge of, or defense to, the
Guarantor not available to Gallaher.     b)   The Guarantor agrees that the
Guaranteed Party may resort to the Guarantor for payment of the Obligation
whether or not the Guaranteed Party shall have resorted to any collateral
therefore or shall have enforced the Agreement or proceeded against Gallaher
with respect to the Obligation.     c)   The Guaranteed Party shall not be
obligated to file any claim relating to the Obligation in the event that
Gallaher becomes subject to a bankruptcy, reorganization or similar proceeding,
and the failure of the Guaranteed Party to so file shall not affect the
Guarantor’s obligations hereunder.     d)   This Guarantee shall remain in full
force and effect and shall be binding on the Guarantor until the Obligation has
been satisfied in full. In the event that any payment to the Guaranteed Party in
respect of the Obligation is rescinded or must otherwise be returned

 



--------------------------------------------------------------------------------



 



      for any reason whatsoever, the Guarantor shall remain liable hereunder
with respect to such Obligation as if such payment had not been made.     e)  
The Guarantor reserves the right to (i) set-off against any payment owing
hereunder any amounts due and owing by the Guaranteed Party to Gallaher; and
(ii) assert defenses which Gallaher may have to payment of any Obligation other
than defenses arising from the bankruptcy or insolvency of Gallaher and other
defenses expressly waived hereby.

3.   Changes in Obligation, Collateral therefore and Agreements Relating
thereto; Waiver of Certain Notices. The Guarantor agrees that the Guaranteed
Party may at any time and from time to time, either before or after the maturity
thereof, without notice to or further consent of the Guarantor, agree to
amendments or variations to the Agreement, extend the time of payment of,
exchange or surrender any collateral for, or renew the Obligation, and may also
make any agreement with Gallaher for the extension, renewal, payment,
compromise, discharge or release thereof, in whole or in part, or for any
modification of the terms thereof or of any agreement between the Guaranteed
Party and Gallaher, without in any way impairing or affecting this Guarantee.
The Guarantor waives notice of the acceptance of this Guarantee and of the
Obligation.

4.   Subrogation. Upon payment of the Obligation in full (but not otherwise),
the Guarantor shall be subrogated to the rights of the Guaranteed Party against
Gallaher with respect to such Obligation, and the Guaranteed Party agrees to
take at the Guarantor’s expense such steps as the Guarantor may reasonably
request to implement such subrogation.

5.   No Waiver; Cumulative Rights. No failure on the part of the Guaranteed
Party to exercise, and no delay in exercising, any right, remedy or power
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise by the Guaranteed Party of any right, remedy or power hereunder
preclude any other or future exercise of any right, remedy or power. Each and
every right, remedy and power hereby granted to the Guaranteed Party or allowed
it by law or other agreement shall be cumulative and not exclusive of any other,
and may be exercised by the Guaranteed Party at any time or from time to time.

     6. Representations and Warranties. The Guarantor hereby represents and
warrants that:

  a)   the Guarantor has full corporate power to execute, deliver and perform
this Guarantee;     b)   the execution, delivery and performance of this
Guarantee have been and remain duly authorized by all necessary corporate action
and do not contravene any provision of the Guarantor’s certificate of
incorporation or by-laws, as amended to date, or any law, regulation, rule,
decree, order, judgment or contractual restriction binding on the Guarantor; and
    c)   this Guarantee constitutes a legal, valid and binding obligation of the
Guarantor enforceable against the Guarantor in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation, fraudulent conveyance and other similar laws of affecting
creditors’ rights generally.

7.   Notices. All notices, requests, demands, or other communications sent under
this Guarantee by one party to the other party are to be sent by overnight
courier or facsimile addressed to the party at the addresses or facsimile number
set forth below or to such other address or number as a party has designated by
written notice given to the other party. All notices are effective when
received. The parties agree that service of any process, summons, notice or
documents in compliance with this Section 7 shall be effective service of
process for any action, suit or proceeding brought against a party in any court.
Absent a notice designating another address or facsimile number, the addresses
and facsimile numbers shall be as follows:

Page 2 of 5



--------------------------------------------------------------------------------



 



If to Guarantor, to:
JT International Holding B.V.
Vreelandsweg 46
1216 CH Hilversum
The Netherlands
Attention: Chief Financial Officer
Fax: +31 35 622 2890

With a copy to:
JT International S.A.
1, Rue de la Gabelle
1211 Geneva 26
Switzerland
Attention: Senior Vice President Legal Regulatory Affairs and Compliance
Fax: +41 22 703 0604

If to Guaranteed Party, to:

R. J. Reynolds Tobacco C. V.
Atrium Building 5th Floor
Strawinskylaan 3501
1077 ZX Amsterdam
The Netherlands
Fax: +31 (20) 710 5001
With a copy to:

Reynolds American Inc.
401 N. Main Street
Winston-Salem, NC 27101
Attention: General Counsel
Fax: (336) 741-2998

8.   Amendment. This Guarantee will not be amended without the written consent
of each of the parties hereto.

9.   Third Party Rights. No Person who is not a party to this Guarantee shall
have any rights under the Contracts (Rights of Third Parties) Act 1999 to
enforce any term of this Guarantee.

10.   Whole Agreement.

  a)   This Guarantee contains the entire understanding between the parties and
supersedes any prior understanding and agreements between them respecting the
within subject matter. There are no agreements, arrangements, or understandings,
oral or written, between and among the parties relating to the subject matter of
this Guarantee that are not set forth or expressly referred to herein.     b)  
Notwithstanding Section 10(a), each party acknowledges that it has not been
induced to enter into this Guarantee by any representation or warranty other
than those contained in this Guarantee and, having negotiated and freely entered
into this Guarantee, agrees that it shall have no remedy in respect of any other
such representation or warranty except in the

Page 3 of 5



--------------------------------------------------------------------------------



 



      case of fraud. Each party acknowledges that its legal advisers have
explained to it the effect of this Section 10.

11.   Severability. If any provision of this Guarantee shall be held to be
unlawful, the same shall be deemed to be deleted from this Guarantee, but this
Guarantee shall remain in full force and effect as if the deleted provision had
never been contained in it. The parties shall negotiate in good faith as to the
terms of a mutually acceptable and satisfactory provision in place of any
deleted provision, and if such terms shall be agreed, this Guarantee shall be
amended accordingly.

12.   Successors and Assigns. The provisions of this Guarantee are binding upon,
and inure to the benefit of, the parties and their respective successors and
authorized assigns. None of the rights or obligations of either party may be
assigned to any other person or entity except with the written consent of the
other party (such consent not to be unreasonably withheld).

13.   Waivers. No waiver by either party of any of the provisions of this
Guarantee will be effective unless explicitly set forth in writing and executed
by that party. Any waiver by either party of a breach of this Guarantee will not
operate or be construed as a waiver of any subsequent breach.

14.   Headings. The Section and other headings in this Guarantee are for
convenience of reference only and are not to affect its meaning, interpretation
or construction.

15.   Counterparts. This Guarantee and any amendment may be executed in multiple
counterparts, each of which is an original and all of which constitute one
agreement or amendment, as the case may be, notwithstanding that each of the
parties are not signatories to the original or the same counterpart, or that
signature pages from different counterparts are combined, and the signature of
any party to any counterpart is a signature to and may be appended to any other
counterpart.

16.   Governing Law. This Guarantee shall be governed by, and construed in
accordance with, the laws of England.

17.   Resolution of Disputes. Any dispute arising out of or in connection with,
or concerning the carrying into effect of, this Guarantee shall be referred to
and finally resolved by arbitration in accordance with the UNCITRAL Arbitration
Rules as at present in force (which Rules are deemed to be incorporated by
reference into this Section 17). The number of arbitrators shall be three. One
arbitrator shall be appointed by each of the Guaranteed Party and the Guarantor
and the two arbitrators so appointed shall appoint the third arbitrator. In the
event that the two arbitrators fail to agree on the identify of the third
arbitrator, such arbitrator shall be appointed by the International Court of
Arbitration of the International Chamber of Commerce. The seat, or legal place,
of the arbitration shall be Dublin, Ireland. The language to be used in the
arbitral proceedings shall be English and the award will be made in English.

IN WITNESS WHEREOF, this Guarantee has been duly executed and delivered by the
Guarantor to the Guaranteed Party as of the date first above written.
JT INTERNATIONAL HOLDING B.V.

             
By:
  /s/ Pierre de Labouchére

 
  By:   /s/ Yasushi Shingai

 
 
           
Name:
  Pierre de Labouchére

 
  Name:   Yasushi Shingai

 
 
           
Title:
  Director

 
  Title:   Director

 

Page 4 of 5



--------------------------------------------------------------------------------



 



Accepted and Agreed:
R. J. REYNOLDS TOBACCO C.V.
By: R. J. REYNOLDS GLOBAL PRODUCTS, INC., Its General Partner

         
By:
  /s/ McDara P. Folan, III
 
   
 
       
Name:
  McDara P. Folan, III
 
   
 
       
Title:
  Director and Secretary
 
   

Page 5 of 5